10

11

12

15

16

17

18

19

20

21

22

23

24

25

26

27

28

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

GREEN ENERGY ASSOCIATES, LLC Case No.: 1:18-cv-01291 LJO
Plaintiff, ORDER OF RELEASE

Vv.
CH4 POWER. INC., and RAY BREWER,

Defendant.

 

 

 

 

On July 25, 2019, Ray Brewer appeared in custody before the undersi gned pursuant to
the arrest warrant. The Court shall order Ray Brewer released, and he is required to appear on
August 5, 2019, before Chief Judge O’Neill to answer for her civil contempt and to comply with
Order to Show Cause.

The defendant shall surrender he passport to the United States Marshal.

Accordingly, IT IS HEREBY ORDERED that:

1, Ray Brewer is RELEASED from custody;

2. Ray Brewer SHALL APPEAR on August 5, 2019 at 11:30 AM in Courtroom 4 before
Chief Judge Lawrence J. O’Neill;

3. At his appearance on August 5, 2019, Ray Brewer SHALL PRODUCE for examining
and copying and other data demanded by the Green Energy Associates;

4. The arrest warrant issued June 26, 2019 is DISCHARGED;

5. Ray Brewer is advised that the failure to appear on August 5, 2019, will result in this

Court finding him in criminal contempt; and

 
20

21

22

23

24

25

26

27

28

 

 

6. Failure to comply with this order will result in the issuance of an arrest warrant.

IT IS SO ORDERED.

Dated: _ July 25, 2019

~

 

UNITED\STATES CHIEF DISTRICT JUDGE

 
